911 F.2d 734
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Edmund M. CONNERY, Defendant-Appellant.
No. 89-3722.
United States Court of Appeals, Sixth Circuit.
Aug. 13, 1990.

Before BOYCE F. MARTIN, Jr. and DAVID A. NELSON, Circuit Judges, and LIVELY, Senior Circuit Judge.

ORDER

1
Edmund M. Connery, a pro se attorney, appeals from a judgment of conviction and the sentence of the district court.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Connery was found guilty by a jury of aiding and abetting bankruptcy fraud, in violation of 18 U.S.C. Sec. 2 and Sec. 152.  Subsequently, the district court set aside the jury's verdict and granted defendant's motion for judgment of acquittal.  On appeal, this court reversed the decision of the district court and reinstated the jury verdict.   United States v. Connery, 867 F.2d 929 (6th Cir.1989).  On remand, the district court sentenced Connery to two years probation and fined him $5000.  Connery has filed a timely appeal.


3
We shall affirm the judgment of the district court.  Connery is attempting to raise essentially the same issue that was decided against him when this case was here before--i.e., that his conviction was not supported by evidence establishing guilt beyond a reasonable doubt.  "[W]hen a court decides upon a rule of law, that decision should continue to govern the same issues in subsequent stages in the same case."   Arizona v. California, 460 U.S. 605, 618 (1983).  An exception to this "law of the case" principle may exist when a prior ruling is clearly erroneous and adherence to it would result in manifest injustice.  But Connery has already had "a full and fair opportunity to litigate" the issue of the sufficiency of the evidence, see Montana v. United States, 440 U.S. 147, 153 (1979), and adherence to our earlier ruling--which was not clearly erroneous--will result in no injustice.


4
Accordingly, the district court's judgment is affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.